IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIL NO. 3:17-cv-00643-FDW-DCK

ERIC KINSINGER and DENISE
KINSINGER,

Plaintiffs,

DECLARATION OF
vs. JARED CRAFTON CROOK
.SMARTCORE, LLC;
SMARTCORE ELECTRICAL, LLC;
SMARTCORE ELECTRICAL
SERVICES, LLC; SMARTCORE, LLC
GROUP HEALTH BENEFIT PLAN;
JARED CRAFTON CROOK;
STEVEN MATTHEW GOOD;
WILLIAM H. WINN, JR.; STAR
MARKETING AND ADMINISTRATION, INC.
d/b/a STARMARK, INC.; TRUSTMARK LIFE
INSURANCE COMPANY; and TRUSTMARK
INSURANCE COMPANY,

Defendants.

“meme” Smet” “name” Somme’ “eae” “nae” Mme mae! Smee” emaee” eet “mee” meee mee! Nene” “mae mae” nme “meme! Set” See’ Smee” “meme” “nee” “nee”

 

1, Jared Crafton Crook, make the following declaration pursuant to 28 U.S.C. §
1746:

1, I am an individual defendant in this matter and a former procurement
manager for SmartCore, LLC. I am over eighteen (18) years of age and my statements
herein are based on personal knowledge.

2. Tam personally acquainted with Eric Kinsinger, and we used to work

1
Case 3:17-cv-00643-FDW-DCK Document 80-4 Filed 01/16/19 Page 1 of 2

 
together at SmartCore. I was aware from Mr. Kinsinger that his wife Denise was

scheduled to undergo a medical procedure (“Procedure”) in January of 2016.

3. The day before that Procedure, Eric Kinsinger told me that he was aware
from Starmark that the Procedure would not be covered, that he had received a call from
Starmark telling him the Procedure was not approved, that he and his wife were going
ahead anyway, and that he would have to pay some amount of money out of pocket for

the Procedure.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on December FS - , 2018.

 

 

2
Case 3:17-cv-00643-FDW-DCK Document 80-4 Filed 01/16/19 Page 2 of 2

 
